Affirm and Opinion Filed January /" , 2013




                                             In The
                                   Qrourt of ~pea~
                           jfiftb mi!ttrict of ~exa!t at i)alla!t

                                      No. 05-12-01139-CR

    THOMAS VINCIENT BROWN AIKJA THOMAS VINCENT BROWN, Appellant

                                               v.
                              THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                              Trial Court Cause No. CR09-1565

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Evans
                                 Opinion by Chief Justice Wright

       Thomas Vincent Brown was convicted of driving while intoxicated. Punishment was

assessed at ninety days' confmement in jail, probated for two years, and a $750 fine.         We

adopted the trial court's fmding that appellant no longer desires to pursue the appeal and ordered

the appeal submitted without briefs. See TEX. R. APP. P. 38.8(b)(4). Absent briefs, no issues are

before us. Finding no fundamental error, we affirm the trial court's judgment.




Do Not Publish
TEx. R. APP. P. 47
                                   Qiourt of App cats
                        lJiifth, 1llistrirl of Wcxas at mallas
                                       JUDGMENT

                                                  Appeal from the County Court at Law of
THOMAS VINCIENT BROWN AIK/A                       Rockwall County, Texas (Trial Court No.
THOMAS VINCENT BROWN,                             CR09-1565).
Appellant                                         Opinion delivered by Chief Justice Wright
                                                  and Justices Myers and Evans participating.
No. 05-12-01139-CR            V.

THE STATE OF TEXAS, Appellee

       Based on the·Couifs opinion ofthis date~.we AFFIRM the trial court's judgment. ·         ....     :



                                                                                                 .   ~   :.




Judgment entered January 1_6, 2013.